Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 10, 12, 14-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (20180349103, (‘103)).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.



1. A method comprising: determining that a machine learning model in a first format includes sufficient data to conform to a particular model specification in a second format (see the first sentence of the abstract of '103), the second format corresponding to a second format that is compatible with an integrated development environment (IDE) (see the IDE in the last sentence of the abstract and in sect. 0014), wherein the machine learning model includes a model parameter of the machine learning model (see sect. 0026 and 0034 of '103); 
transforming the machine learning model into a transformed machine learning model that is compatible with the particular model specification (see the second sentence of the abstract); 
generating a code interface and code for the transformed machine learning model (see the interface generated in sect. 0027 of '103), the code interface including code statements in an object oriented programming language (see the statements also in sect. 0027), the code statements corresponding to an object representing the transformed machine learning model (see the object oriented programming (OOP) feature in sect. 0025 and 0027.) and the object includes an interface to update the model parameter (the parameter update feature is taught via the "define parameter" feature of sect 0026); and 
providing the generated code interface and the generated code for display in the IDE, the IDE enabling modifying of the generated code interface and the code (this feature is inherent via the define parameter, data formats and data types feature in sect. 0026 to modify code for display in the IDE (integrated development environment - inherently utilized to modify code)  and see sect. 0027-0028 in reference to modifying of the interface). 3. The method of claim 1, wherein the machine learning model includes at least one of an input interface and an output interface (the I/O interface feature is taught via sect. 0059 of '103). 5. The method of claim 1, further comprising: receiving additional code corresponding to calling a function provided by the code for the transformed machine learning model (the calling feature is taught via claim 2 of '103). 6. The method of claim 5, further comprising: compiling the code interface, the code for the transformed machine learning model, and the additional code into a compiled machine learning model, wherein compiling includes generating object code for the object oriented programming language and the object includes an object function call for updating the model parameter; and sending the compiled machine learning model as part of a software package to a runtime environment of a target computing device for execution (claim 6 is taught via claim 3 of '103). 7. The method of claim 6, wherein the function call is one of a get model parameter value and set model parameter value (Official Notice is taken that the get/set functions are inherent to retrieve/define the features of an object in OOP).            Claims 10 and 19 are rejected for the same reasons as claim 1.
           The features of claims 12, and 20 are rejected for the same reasons as claim 3.
           In reference to claim 14, see the rejection of claim 5.
           See the rejection of claim 6 in view of claim 15.
           As per claim 16, see the rejection of claim 7.
Allowable Subject Matter
Claims 2, 4, 8-9, 11, 13, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The features of claims 2, 4, and 8-9 are not taught by Brown et al. (‘103)
           Claims 11, 13, and 17-18 are objected to for the same reasons as claims 2, 4, and 8-9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193